Exhibit 10.1
FIRST BUSINESS FINANCIAL SERVICES, INC.
2012 EQUITY INCENTIVE PLAN
1.
Purpose and Effective Date.

(a) Purpose. The First Business Financial Services, Inc. 2012 Equity Incentive
Plan is intended to advance the interests of the Company’s shareholders by
enhancing the Company’s ability to attract, retain and motivate persons who make
or are expected to make important contributions to the Company, its Subsidiaries
or Affiliates, by providing such persons with equity ownership opportunities and
equity-based incentives, thereby better aligning the interests of such persons
with those of the Company’s shareholders.
(b)Effective Date. This Plan will become effective, and Awards may be granted
under this Plan, on and after the date that the Plan is approved by the
Company’s shareholders (the “Effective Date”).
(c)Prior Plan. If the Company’s shareholders approve this Plan, then the First
Business Financial Services, Inc. 2006 Equity Incentive Plan (the “Prior Plan”)
will terminate on the Effective Date, and no new awards will be granted under
the Prior Plan after its termination date; provided that the Prior Plan will
continue to govern awards outstanding as of the date of the Prior Plan’s
termination and such awards shall continue in force and effect until fully
distributed or terminated pursuant to their terms.
2.Definitions. Capitalized terms used in this Plan have the meanings given
below. Additional defined terms are set forth in other sections of this Plan.
(a)“10% Shareholder” means an Eligible Employee who, as of the date an ISO is
granted to such individual, owns more than ten percent (10%) of the total
combined voting power of all classes of Stock then issued by the Company or a
Subsidiary.
(b)“Administrator” means (i) the Committee with respect to Participants who are
Eligible Employees and (ii) the Non-Employee Directors of the Board (or a
committee of Non-Employee Directors appointed by the Board) with respect to
Participants who are Directors.
(c)“Affiliate” means any entity that, directly or through one or more
intermediaries, is controlled by, controls, or is under common control with the
Company within the meaning of Code Sections 414(b) or (c), provided that, in
applying such provisions, the phrase “at least 50 percent” shall be used in
place of “at least 80 percent” each place it appears therein.
(d)“Award” means a grant of Options, Stock Appreciation Rights, Restricted
Stock, Restricted Stock Units, Dividend Equivalent Units or any other type of
award permitted under the Plan.
(e)“Beneficial Ownership” (or derivatives thereof) shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.
(f)“Board” means the Board of Directors of the Company.

#PageNum#



--------------------------------------------------------------------------------


(g)“Change of Control” means the first day that any one or more of the following
conditions shall have been satisfied, including, but not limited to, signing of
documents by all parties and approval by all regulatory agencies, if required:
(i)
A change in the ownership of the Company, which shall occur on the first date
that any one person (as such term is defined in Section 3(a)(9) of the Exchange
Act and used in Sections 13(d) and 14(d) thereof), or more than one person
acting as a group (as defined below) becomes a Beneficial Ownership of Stock
that, together with the Stock then held by such person or group, constitutes
more than fifty percent (50%) of the total Fair Market Value or total voting
power of the Stock. However, if any one person or more than one person acting as
a group is considered to own more than fifty (50%) of the total Fair Market
Value or total voting power of the Stock, the acquisition of additional Stock by
the same person or persons is not considered to cause a Change in Control. The
term “persons acting as a group” shall not include any persons acting as a group
solely because they purchase or own Stock at the same time, or as a result of
the same public offering. However, persons will be considered to be acting as a
group if they are owners of an entity that enters into a merger, consolidation,
purchase or acquisition of stock, or similar business transaction with the
Company.

(ii)
A change in the effective control of the Company, which shall occur on the date
that a majority of the members of the Board is replaced during any twelve (12)
month period by Directors whose appointment or election is not endorsed by a
majority of the members of the Board prior to the date of the appointment or
election.

(iii)
Any one person, or more than one person acting as a group (as defined below),
acquires (or has acquired during the twelve month period ending on the date of
the most recent acquisition by such person or persons) assets from the Company
that have a total gross fair market value equal to more than 50% of the total
gross fair market value of all the assets of the Company immediately prior to
such acquisition or acquisitions, other than an excluded transaction (as defined
below). For purposes of this paragraph:

(A)
“Gross fair market value” means the value of the assets of the Company, or the
value of the assets being disposed of, as applicable, determined without regard
to any liabilities associates with such assets.

(B)
Persons will not be considered to be acting “as a group” solely because they
purchase assets of the Company at the same time, or as a result of the same
public offering. However, persons will be considered to be acting as a group if
they are owners of an entity that enters into a merger, consolidation, purchase
or acquisition of assets, or similar business transaction with the Company.

(C)
The term “excluded transaction” means any transaction in which assets are
transferred to: (1) a shareholder of the Company (determined immediately before
the asset transfer) in exchange for or with respect to Stock; (2) an entity,
fifty percent (50%) or more of the total value or voting power of which is
owned, directly or indirectly, by the Company (determined after the asset
transfer); (3) a person, or more than one person acting as a group (as defined
herein), that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding Stock (determined after the
asset transfer); or (4) an entity at least fifty percent (50%) of the total
value or voting power of which is owned, directly or indirectly, by a person
described in clause (3) (determined after the asset transfer).

The term “Change in Control” as defined above shall be amended and construed in
accordance with any guidance, rules and regulations promulgated by the Internal
Revenue Service in construing the rules and regulations applicable to Code
Section 409A.

#PageNum#



--------------------------------------------------------------------------------




(h)“Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a specific provision of the Code includes any successor provision and the
regulations promulgated under such provision.
(i)“Commission” means the United States Securities and Exchange Commission or
any successor agency.
(j)“Committee” means the Compensation Committee of the Board (or a successor
committee with the same or similar authority), or such other committee of the
Board designated by the Board to administer the Plan and composed of no fewer
than two directors, each of whom is a “non-employee director” within the meaning
of Rule 16b-3 and an “outside director” within the meaning of Code Section
162(m)(4)(C); provided that if no such committee shall be in existence at any
time, the functions of the Committee shall be carried out by the Board.
(k)“Company” means First Business Financial Services, Inc., a Wisconsin
corporation, or any successor thereto.
(l)“Director” means a member of the Board, and “Non-Employee Director” means a
Director who is not also an officer or an employee of the Company or an
Affiliate.
(m)“Dividend Equivalent Unit” means the right to receive a payment, in cash or
property, equal to the cash dividends or other distributions paid with respect
to a Share.
(n)“Eligible Employee” means any officer or other employee of the Company or of
any Affiliate, or any individual that the Company or an Affiliate has engaged to
become an officer or employee.
(o)“Exchange Act” means the Securities Exchange Act of 1934, as amended. Any
reference to a specific provision of the Exchange Act includes any successor
provision and the regulations and rules promulgated under such provision.
(p)“Fair Market Value” means, per Share on a particular date, the last sales
price on such date on the national securities exchange on which the Stock is
then traded, as reported in The Wall Street Journal, or if no sales of Stock
occur on the date in question, on the last preceding date on which there was a
sale on such exchange, unless the Committee or the Board otherwise determines
Fair Market Value in good faith using a method consistent with Code Section
409A. The Administrator shall establish the Fair Market Value of any other
property.
(q)“ISO” means an Option that is an “incentive stock option” meeting the
requirements of Code Section 422.
(r)“Option” means the right to purchase Shares at a stated price for a specified
period of time.
(s)“Participant” means an individual selected by the Administrator to receive an
Award.
(t)“Person” has the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof.
(u)“Plan” means this First Business Financial Services, Inc. 2012 Equity
Incentive Plan, as may be amended from time to time.
(v)“Restriction Period” means the length of time established relative to an
Award during which the Participant cannot sell, assign, transfer, pledge or
otherwise encumber the Stock or units subject to such Award and at the end of
which the Participant obtains an unrestricted right to such Stock or units.

#PageNum#



--------------------------------------------------------------------------------


(w)“Restricted Stock” means a Share that is subject to a risk of forfeiture or a
Restriction Period, or both a risk of forfeiture and a Restriction Period.
(x)“Restricted Stock Unit” means the right to receive a payment equal to the
Fair Market Value of one Share that is subject to a risk of forfeiture or
restrictions on transfer, or both a risk of forfeiture and restrictions on
transfer.
(y)“Rule 16b-3” means Rule 16b-3 promulgated by the Commission under the
Exchange Act, or any successor rule or regulation thereto.
(z)“Section 16 Participants” means Participants who are subject to the
provisions of Section 16 of the Exchange Act.
(aa)
“Share” means a share of Stock.

(ab)
“Stock” means the Common Stock of the Company, $0.01 par value per share.

(ac)“Stock Appreciation Right” or “SAR” means the right to receive a payment
equal to the appreciation of the Fair Market Value of a Share during a specified
period of time.
(ad)“Subsidiary” means any corporation, limited liability company or other
limited liability entity in an unbroken chain of entities beginning with the
Company if each of the entities (other than the last entity in the chain) owns
the stock or equity interest possessing more than fifty percent (50%) of the
total combined voting power of all classes of stock or other equity interests in
one of the other entities in the chain.
3.
Administration.

(a)    Administration. The Administrator shall administer this Plan. In addition
to the authority specifically granted to the Administrator in this Plan, the
Administrator has full discretionary authority to administer this Plan and all
Awards, including but not limited to the authority to: (i) interpret the
provisions of this Plan and any Award agreement; (ii) prescribe, amend and
rescind rules and regulations relating to this Plan; (iii) correct any defect,
supply any omission, or reconcile any inconsistency in this Plan, any Award or
agreement covering an Award in the manner and to the extent it deems desirable
to carry this Plan or such Award into effect; and (iv) make all other
determinations necessary or advisable for the administration of this Plan. All
Administrator determinations shall be made in the sole discretion of the
Administrator and are final and binding on all interested parties.
(b)    Delegation to Other Committees or Officers. To the extent applicable law
permits, the Board may delegate to another committee of the Board or to one or
more officers of the Company, or the Committee may delegate to one or more
officers of the Company, any or all of their respective authority and
responsibility as an Administrator of the Plan; provided that no such delegation
is permitted with respect to Stock-based Awards made to Section 16 Participants
or grants of Options or SARs made to Participants subject to Code Section 162(m)
at the time any such delegated authority or responsibility is exercised unless
the delegation is to another committee of the Board consisting entirely of
directors who are “non-employee directors” within the meaning of Rule 16b-3 and
“outside directors” within the meaning of Code Section 162(m)(4)(C). If the
Board or the Committee has made such a delegation, then all references to the
Administrator in this Plan include such other committee or one or more officers
to the extent of such delegation.
(c)    Indemnification. The Company will indemnify and hold harmless each member
of the Board and the Committee, and each officer or member of any other
committee to whom a delegation under Section 3(b) has been made, as to any acts
or omissions with respect to this Plan or any Award to the maximum extent that
the law and the Company’s articles of incorporation and by-laws permit.

#PageNum#



--------------------------------------------------------------------------------


4.Eligibility. The Administrator (to the extent of its authority) may designate
any Eligible Employee or any Non-Employee Director as a Participant. The
Administrator’s designation of a Participant in any year will not require the
Administrator to designate such person to receive an Award in any other year. No
individual shall have any right to be granted an Award, even if an Award was
granted to such individual at any prior time, or if a similarly-situated
individual is or was granted an Award under similar circumstances.
5.Types of Awards. Subject to the terms of this Plan, the Administrator may
grant any type of Award to any Participant it selects, but only employees of the
Company or a Subsidiary may receive grants of ISOs. Awards may be granted alone
or in addition to, in tandem with, or (subject to the prohibition on repricing
set forth in Section 12(e)) in substitution for any other Award (or any other
award granted under another plan of the Company or any Affiliate).
6.
Shares Reserved under this Plan.

(a)    Plan Reserve. Subject to adjustment as provided in Section 14, an
aggregate of two hundred thousand (200,000) Shares, plus the number of Shares
available for issuance under the Prior Plan that had not been made subject to
outstanding awards as of the Effective Date, plus the number of Shares described
in Section 6(d), are reserved for issuance under this Plan. The Shares reserved
for issuance may be either authorized and unissued Shares or Shares reacquired
at any time and now or hereafter held as treasury stock. The aggregate number of
Shares reserved under this Section 6(a) shall be depleted by the number of
Shares with respect to which an Award is granted. For purposes of determining
the aggregate number of Shares reserved for issuance under this Plan, any
fractional Share shall be rounded to the next highest full Share.
(b)    Award Limits. Subject to adjustment as provided in Section 14, (i) the
Company may issue an aggregate of two hundred thousand (200,000) Shares upon the
exercise of ISOs and (ii) no Participant may be granted Options for, and/or
Stock Appreciation Rights with respect to, more than 25,000 Shares during any
fiscal year of the Company.
(c)    Replenishment of Shares Under this Plan. If (i) an Award lapses, expires,
terminates or is cancelled without the issuance of Shares under the Award
(whether due currently or on a deferred basis), (ii) it is determined during or
at the conclusion of the term of an Award that all or some portion of the Shares
with respect to which the Award was granted will not be issuable on the basis
that the conditions for such issuance will not be satisfied, (iii) Shares are
forfeited under an Award or (iv) Shares are issued under any Award and the
Company subsequently reacquires them pursuant to rights reserved upon the
issuance of the Shares, then such Shares shall be recredited to the Plan’s
reserve (in the same number as they depleted the reserve) and may again be used
for new Awards under this Plan, but Shares recredited to the Plan’s reserve
pursuant to clause (iv) may not be issued pursuant to ISOs. Notwithstanding the
foregoing, in no event shall the following Shares be recredited to the Plan’s
reserve: Shares tendered in payment of the exercise price of an Option; Shares
withheld to satisfy federal, state or local tax withholding obligations; and
Shares purchased by the Company using proceeds from Option exercises.
(d)    Addition of Shares from Prior Plan. After the Effective Date, if any
Shares subject to awards granted under the Prior Plan would again become
available for new grants under the terms of such plan if such plan was still in
effect (taking into account such plan’s provisions concerning expiration, if
any), then those Shares will be available for the purpose of granting Awards
under this Plan, thereby increasing the number of Shares available for issuance
under this Plan as determined under Section 6(a). Any such Shares will not be
available for future awards under the terms of the Prior Plan.

#PageNum#



--------------------------------------------------------------------------------


7.Options and Stock Appreciation Rights. Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of each Option and SAR,
provided that (a) the date of grant may not be prior to the date of the
Administrator’s approval of the grant; (b) the exercise or grant price may not
be less than the Fair Market Value of the Shares subject to the Option or SAR as
determined on the date of grant or, in the case of an ISO granted to a 10%
Shareholder, less than 110% of the Fair Market Value of the Shares subject to
the Option as determined on the date of grant; and (c) each Option or SAR must
terminate no later than ten (10) years after the date of grant or, in the case
of an ISO granted to a 10% Shareholder, no later than five (5) years after the
date of grant. If an Option that is intended to be an ISO fails to meet the
requirements thereof, the Option shall automatically be treated as a
nonqualified stock option to the extent of such failure.
8.Stock Awards. Subject to the terms of this Plan, the Administrator will
determine all terms and conditions of each award of Restricted Stock or
Restricted Stock Units. Unless the Administrator shall otherwise provide: (a)
during the time Restricted Stock is subject to the Restriction Period, (1)
Participants holding Shares of Restricted Stock may exercise full voting rights
with respect to those Shares, and (2) such Participants shall have the right to
receive any dividends paid with respect to such Shares, which shall be paid
currently; and (b) each Participant granted Restricted Stock Units shall receive
an equal number of Dividend Equivalent Units; provided that such Dividend
Equivalent Units shall be subject to the same terms and conditions (including
risk of forfeiture and time and form of settlement) as the Restricted Stock
Units to which they relate.
9.Dividend Equivalent Units. Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of each award of Dividend
Equivalent Units; provided that Dividend Equivalent Units may be granted only in
connection with a “full-value Award” as defined in Section 6(a).
10.Other Stock-Based Awards. Subject to the terms of this Plan, the
Administrator may grant to Participants other types of Awards, which shall be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, Shares, either alone or in addition to or in conjunction
with other Awards, and payable in Stock or cash. Without limitation, such Award
may include the issuance of unrestricted Shares (which may be awarded as payment
of director fees, in lieu of cash compensation to which a Participant is
otherwise entitled, subject to Section 12(e), in exchange for cancellation of a
compensation right, as a bonus, upon the attainment of performance goals or
otherwise) or rights to acquire Stock from the Company. The Administrator shall
determine all terms and conditions of the Award; provided that any Award that
provides for purchase rights shall be priced at 100% of Fair Market Value on the
date of grant of the Award; and provided further that the date of grant cannot
be prior to the date the Administrator takes action to approve the Award.
11.
Transferability.

(a)    Restrictions on Transfer. No Award (other than unrestricted Shares), and
no right under any such Award, shall be assignable, alienable, saleable, or
transferable by a Participant otherwise than by will or by the laws of descent
and distribution, unless and to the extent the Administrator allows a
Participant to: (i) designate in writing a beneficiary to exercise the Award
after the Participant’s death; or (ii) transfer an Award.
(b)    Restrictions on Exercisability. Each Award, and each right under any
Award, shall be exercisable during the lifetime of the Participant only by such
individual or, if permissible under applicable law, by such individual’s
guardian or legal representative.

#PageNum#



--------------------------------------------------------------------------------


12.Termination and Amendment of Plan; Amendment, Modification or Cancellation of
Awards.
(a)    Term of Plan. Unless the Board or Committee earlier terminates this Plan
pursuant to Section 12(b), this Plan will terminate on the date all Shares
reserved for issuance have been issued. If the term of this Plan extends beyond
ten (10) years from the Effective Date, no ISOs may be granted after such time
unless the shareholders of the Company have approved an extension of this Plan
for such purpose.
(b)    Termination and Amendment. The Board or the Committee may amend, alter,
suspend, discontinue or terminate this Plan at any time, subject to the
following limitations:
(i)
the Board must approve any amendment of this Plan to the extent the Company
determines such approval is required by: (A) prior action of the Board,
(B) applicable corporate law, or (C) any other applicable law;

(ii)
shareholders must approve any amendment of this Plan to the extent the Company
determines such approval is required by: (A) Section 16 of the Exchange Act,
(B) the Code, (C) the listing requirements of any principal securities exchange
or market on which the Shares are then traded, or (D) any other applicable law;
and

(iii)
shareholders must approve any of the following Plan amendments: (A) an amendment
to materially increase any number of Shares specified in Section 6(a) or 6(b)
(except as permitted by Section 14), (B) an amendment to materially expand the
group of individuals that may become Participants, or (C) an amendment that
would diminish the protections afforded by Section 12(e).

(c)    Amendment, Modification, Cancellation and Disgorgement of Awards.
(i)
Subject to the requirements of the Plan, including the limitations of
Section 12(e), the Administrator may modify, amend or cancel any Award or waive
any restrictions or conditions applicable to any Award or the exercise of the
Award, provided that any modification or amendment that materially diminishes
the rights of the Participant, or the cancellation of the Award, shall be
effective only if agreed to by the Participant or any other person(s) as may
then have an interest in the Award, but the Administrator need not obtain
Participant (or other interested party) consent for the modification, amendment
or cancellation of an Award pursuant to the provisions of subsection (ii) or
Section 14 or as follows: (A) to the extent the Administrator deems such action
necessary to comply with any applicable law or the listing requirements of any
principal securities exchange or market on which the Shares are then traded; (B)
to the extent the Administrator deems necessary to preserve favorable accounting
or tax treatment of any Award for the Company; or (C) to the extent the
Administrator determines that such action does not materially and adversely
affect the value of an Award or that such action is in the best interest of the
affected Participant or any other person(s) as may then have an interest in the
Award. Notwithstanding the foregoing, unless determined otherwise by the
Administrator, any such amendment shall be made in a manner that will enable an
Award intended to be exempt from Code Section 409A to continue to be so exempt,
or to enable an Award intended to comply with Code Section 409A to continue to
so comply.

(ii)
Any Awards granted pursuant to this Plan, and any Stock issued or cash paid
pursuant to an Award, shall be subject to (A) any recoupment, clawback, equity
holding, stock ownership or similar policies adopted by the Company from time to
time and (B) any recoupment, clawback, equity holding, stock ownership or
similar requirements made applicable by law, regulation or listing standards to
the Company from time to time.


#PageNum#



--------------------------------------------------------------------------------


(iii)
Unless the Award agreement specifies otherwise, the Administrator may cancel any
Award at any time if the Participant is not in compliance with all applicable
provisions of the Award agreement and the Plan.

(d)    Survival of Authority and Awards. Notwithstanding the foregoing, the
authority of the Board and the Administrator under this Section 12 and to
otherwise administer the Plan will extend beyond the date of this Plan’s
termination. In addition, termination of this Plan will not affect the rights of
Participants with respect to Awards previously granted to them, and all
unexpired Awards will continue in force and effect after termination of this
Plan except as they may lapse or be terminated by their own terms and
conditions.
(e)    Repricing and Backdating Prohibited. Notwithstanding anything in this
Plan to the contrary, and except for the adjustments provided in Section 14,
neither the Administrator nor any other person may (i) amend the terms of
outstanding Options or SARs to reduce the exercise price of such outstanding
Options or SARs; (ii) cancel outstanding Options or SARs in exchange for Options
or SARs with an exercise price that is less than the exercise price of the
original Options or SARs; or (iii) cancel outstanding Options or SARs with an
exercise price above the current Share price in exchange for cash or other
securities.
(f)    Foreign Participation. To assure the viability of Awards granted to
Participants employed or residing in foreign countries, the Administrator may
provide for such special terms as it may consider necessary or appropriate to
accommodate differences in local law, tax policy or custom. Moreover, the
Administrator may approve such supplements to, or amendments, restatements or
alternative versions of, this Plan as it determines is necessary or appropriate
for such purposes. Any such amendment, restatement or alternative versions that
the Administrator approves for purposes of using this Plan in a foreign country
will not affect the terms of this Plan for any other country. In addition, all
such supplements, amendments, restatements or alternative versions must comply
with the provisions of Section 12(b).
(g)    Code Section 409A. The provisions of Code Section 409A are incorporated
herein by reference to the extent necessary for any Award that is subject to
Code Section 409A to comply therewith.
13.
Taxes.

(a)    Withholding. In the event the Company or an Affiliate of the Company is
required to withhold any Federal, state or local taxes or other amounts in
respect of any income recognized by a Participant as a result of the grant,
vesting, payment or settlement of an Award or disposition of any Shares acquired
under an Award, the Company may deduct (or require an Affiliate to deduct) from
any payments of any kind otherwise due the Participant cash, or with the consent
of the Committee, Shares otherwise deliverable or vesting under an Award, to
satisfy such tax obligations. Alternatively, the Company may require such
Participant to pay to the Company, in cash, promptly on demand, or make other
arrangements satisfactory to the Company regarding the payment to the Company of
the aggregate amount of any such taxes and other amounts. If Shares are
deliverable upon exercise or payment of an Award, the Committee may permit a
Participant to satisfy all or a portion of the Federal, state and local
withholding tax obligations arising in connection with such Award by electing to
(a) have the Company withhold Shares otherwise issuable under the Award,
(b) tender back Shares received in connection with such Award or (c) deliver
other previously owned Shares; provided that the amount to be withheld may not
exceed the total minimum federal, state and local tax withholding obligations
associated with the transaction to the extent needed for the Company to avoid an
accounting charge. If an election is provided, the election must be made on or
before the date as of which the amount of tax to be withheld is determined and
otherwise as the Committee requires. In any case, the Company may defer making
payment or delivery under any Award if any such tax may be pending unless and
until indemnified to its satisfaction.

#PageNum#



--------------------------------------------------------------------------------


(b)    No Guarantee of Tax Treatment. Notwithstanding any provisions of the
Plan, the Company does not guarantee to any Participant or any other Person with
an interest in an Award that (i) any Award intended to be exempt from Code
Section 409A shall be so exempt, (ii) any Award intended to comply with Code
Section 409A or Code Section 422 shall so comply, (iii) any Award shall
otherwise receive a specific tax treatment under any other applicable tax law,
nor in any such case will the Company or any Affiliate indemnify, defend or hold
harmless any individual with respect to the tax consequences of any Award.
(c)    Participant Responsibilities. If a Participant shall dispose of Stock
acquired through exercise of an ISO within either (i) two (2) years after the
date the Option is granted or (ii) one (1) year after the date the Option is
exercised (i.e., in a disqualifying disposition), such Participant shall notify
the Company within seven (7) days of the date of such disqualifying disposition.
In addition, if a Participant elects, under Code Section 83, to be taxed at the
time an Award of Restricted Stock (or other property subject to such Code
section) is made, rather than at the time the Award vests, such Participant
shall notify the Company within seven (7) days of the date the Participant makes
such an election.
14.
Adjustment Provisions; Change of Control.

(a)    Adjustment of Shares. If: (i) the Company shall at any time be involved
in a merger or other transaction in which the Shares are changed or exchanged;
(ii) the Company shall subdivide or combine the Shares or the Company shall
declare a dividend payable in Shares, other securities or other property; (iii)
the Company shall effect a cash dividend the amount of which, on a per Share
basis, exceeds ten percent (10%) of the Fair Market Value of a Share at the time
the dividend is declared, or the Company shall effect any other dividend or
other distribution on the Shares in the form of cash, or a repurchase of Shares,
that the Board determines by resolution is special or extraordinary in nature or
that is in connection with a transaction that the Company characterizes publicly
as a recapitalization or reorganization involving the Shares; or (iv) any other
event shall occur, which, in the case of this clause (iv), in the judgment of
the Board or Committee necessitates an adjustment to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under this Plan, then the Administrator shall, in such manner as it may deem
equitable to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under this Plan, adjust as applicable:
(A) the number and type of Shares subject to this Plan (including the number and
type of Shares described in Section 6) and which may after the event be made the
subject of Awards; (B) the number and type of Shares subject to outstanding
Awards; and (C) the grant, purchase, or exercise price with respect to any
Award. In any such case, the Administrator may also (or in lieu of the
foregoing) make provision for a cash payment to the holder of an outstanding
Award in exchange for the cancellation of all or a portion of the Award (without
the consent of the holder of an Award) in an amount determined by the
Administrator effective at such time as the Administrator specifies (which may
be the time such transaction or event is effective). However, in each case, with
respect to Awards of ISOs, no such adjustment may be authorized to the extent
that such authority would cause this Plan to violate Code Section 422(b).
Further, the number of Shares subject to any Award payable or denominated in
Shares must always be a whole number. In any event, previously granted Options
or SARs are subject only to such adjustments as are necessary to maintain the
relative proportionate interest the Options and SARs represented immediately
prior to any such event and to preserve, without exceeding, the value of such
Options or SARs.
Without limitation, in the event of any reorganization, merger, consolidation,
combination or other similar corporate transaction or event, whether or not
constituting a Change of Control (other than any such transaction in which the
Company is the continuing corporation and in which the outstanding Stock is not
being converted into or exchanged for different securities, cash or other
property, or any combination thereof), the Administrator may substitute, on an
equitable basis as the Administrator determines, for each Share then subject to
an Award and the Shares subject to this Plan (if the Plan will continue in
effect), the number and kind of shares of stock, other securities, cash or other
property to which holders of Stock are or will be entitled in respect of each
Share pursuant to the transaction.



#PageNum#



--------------------------------------------------------------------------------


Notwithstanding the foregoing, in the case of a stock dividend (other than a
stock dividend declared in lieu of an ordinary cash dividend) or subdivision or
combination of the Shares (including a reverse stock split), if no action is
taken by the Administrator, adjustments contemplated by this subsection that are
proportionate shall nevertheless automatically be made as of the date of such
stock dividend or subdivision or combination of the Shares.
(b)    Issuance or Assumption. Notwithstanding any other provision of this Plan,
and without affecting the number of Shares otherwise reserved or available under
this Plan, in connection with any merger, consolidation, acquisition of property
or stock, or reorganization, the Administrator may authorize the issuance or
assumption of awards under this Plan upon such terms and conditions as it may
deem appropriate, subject to the listing requirements of any principal
securities exchange or market on which the Shares are then traded.
(c)    Change of Control. If the Participant has in effect an employment,
retention, change of control, severance or similar agreement with the Company or
any Affiliate, or is subject to a policy of the Company, that discusses the
effect of a change of control on the Participant’s Awards, then such agreement
or policy shall control. In all other cases, unless provided otherwise in an
Award agreement or by the Administrator prior to the date of the Change of
Control, in the event of a Change of Control:
(i)
If the purchaser, successor or surviving corporation (or parent thereof) in the
Change of Control transaction (the “Survivor”) so agrees, some or all
outstanding Awards shall be assumed, or replaced with the same type of award
with similar terms and conditions (subject to clause (iii)), by the Survivor. If
applicable, each Award which is assumed by the Survivor shall be appropriately
adjusted, immediately after such Change of Control, to apply to the number and
class of securities which would have been issuable to the Participant upon the
consummation of such Change of Control had the Award been exercised, vested or
earned immediately prior to such Change of Control, and other appropriate
adjustments in the terms and conditions of the Award shall be made.

(ii)
To the extent the Survivor does not assume the Awards or issue replacement
awards as provided in clause (i), then the Administrator may, in its discretion
and without the consent of any Participant (or other person with rights in an
Award) affected thereby, determine that, upon or immediately prior to the Change
of Control, any or all outstanding Awards shall become vested and any or all
outstanding Awards, whether or not then vested, shall be cancelled as of the
date of the Change of Control in exchange for a payment in cash and/or Shares
(which may include shares or other securities of the Survivor) to be made within
thirty (30) days of the Change of Control equal to:

(A)
In the case of an Option or Stock Appreciation Right, the excess of the Fair
Market Value of the Shares on the date of the Change of Control covered by the
vested portion of the Option or Stock Appreciation Right that has not been
exercised over the exercise or grant price of such Shares under the Award
(provided that, if no such excess exists, then the Option or Stock Appreciation
Right shall be cancelled without payment therefor);



(B)
    In the case of Restricted Stock or Restricted Stock Units, the Fair Market
Value of a Share on the date of the Change of Control multiplied by the number
of vested Shares or equivalents, as applicable, subject to such Award; and



(C)
    In the case of other Awards, an amount equal to the value of the Award.




#PageNum#



--------------------------------------------------------------------------------




(iii)
In the event that the Survivor terminates the Participant’s employment or
service without cause (as defined in the agreement relating to the Award or, if
not defined therein, as defined by the Administrator) within twenty-four (24)
months following a Change of Control, then the following provisions shall apply
to any assumed Awards or replacement awards described in paragraph (i) and any
Awards not cancelled in connection with the Change of Control pursuant to
paragraph (ii):

(A)
Effective upon the date of the Participant’s termination of employment or
service, all outstanding Awards or replacement awards automatically shall vest;
and



(B)
With respect to Options or Stock Appreciation Rights, at the election of the
Participant, such Awards or replacement awards shall be cancelled as of the date
of such termination in exchange for a payment in cash and/or Shares (which may
include shares or other securities of the Survivor) equal to the excess of the
Fair Market Value of the Shares on the date of such termination covered by the
portion of the Option or Stock Appreciation Right that has not been exercised
over the exercise or grant price of such Shares under the Award; and



(C)
With respect to Restricted Stock or Restricted Stock Units, at the election of
the Participant, such Awards or replacement awards shall be cancelled as of the
date of such termination in exchange for a payment in cash and/or Shares (which
may include shares or other securities of the Survivor) equal to the Fair Market
Value of a Share on the date of such termination; and



(D)
    With respect to other Awards, such Awards or replacement awards shall be
cancelled as of the date of such termination in exchange for a payment in cash
in an amount equal to the value of the Award.



If the value of an Award is based on the Fair Market Value of a Share, Fair
Market Value shall be deemed to mean the per share Change of Control price. The
Administrator shall determine the per share Change of Control price paid or
deemed paid in the Change of Control transaction.
(d)    Application of Limits on Payments. Except as otherwise expressly provided
in any agreement between a Participant and the Company or an Affiliate, if the
receipt of any payment by a Participant under the circumstances described above
would result in the payment by the Participant of any excise tax provided for in
Section 280G and Section 4999 of the Code, then the amount of such payment shall
be reduced to the extent required to prevent the imposition of such excise tax.
15.
Miscellaneous.

(a)    Other Terms and Conditions. To the extent not inconsistent with the terms
of the Plan, the grant of any Award may also be subject to other provisions
(whether or not applicable to the Award granted to any other Participant) as the
Administrator determines appropriate.
(b)    Employment and Service. The issuance of an Award shall not confer upon a
Participant any right with respect to continued employment or service with the
Company or any Affiliate, or the right to continue as a Director. Unless
determined otherwise by the Administrator, for purposes of the Plan and all
Awards, the following rules shall apply:
(i)
a Participant who transfers employment between the Company and its Affiliates,
or between Affiliates, will not be considered to have terminated employment;


#PageNum#



--------------------------------------------------------------------------------


(ii)
a Participant who ceases to be a Non-Employee Director because he or she becomes
an employee of the Company or an Affiliate shall not be considered to have
ceased service as a Director with respect to any Award until such Participant’s
termination of employment with the Company and its Affiliates; and

(iii)
a Participant employed by an Affiliate will be considered to have terminated
employment when such entity ceases to be an Affiliate, except as provided in
clause (i) above.

Notwithstanding the foregoing, for purposes of an Award that is subject to Code
Section 409A, if a Participant’s termination of employment or service triggers
the payment of compensation under such Award, then the Participant will be
deemed to have terminated employment or service upon his or her “separation from
service” within the meaning of Code Section 409A. Notwithstanding any other
provision in this Plan or an Award to the contrary, if any Participant is a
“specified employee” within the meaning of Code Section 409A as of the date of
his or her “separation from service” within the meaning of Code Section 409A,
then, to the extent required by Code Section 409A, any payment made to the
Participant on account of such separation from service shall not be made before
a date that is six months after the date of the separation from service.
The Company may delay the vesting of any Award to take into effect a
Participant’s leaves of absences, changes in the number of hours worked, and
other changes in a Participant’s working status to the extent permitted by
Company policies, as in effect from time to time, and in such event the
Participant’s rights will be governed by the policies in effect at the time of
any such leave of absence or other change.
(c)    No Fractional Shares. No fractional Shares or other securities may be
issued or delivered pursuant to this Plan, and the Administrator may determine
whether cash, other securities or other property will be paid or transferred in
lieu of any fractional Shares or other securities, or whether such fractional
Shares or other securities or any rights to fractional Shares or other
securities will be canceled, terminated or otherwise eliminated.
(d)    Offset. The Company shall have the right to offset, from any amount
payable or stock deliverable hereunder, any amount that the Participant owes to
the Company or any Affiliate without the consent of the Participant or any
individual with a right to the Participant’s Award.
(e)    Unfunded Plan. This Plan is unfunded and does not create, and should not
be construed to create, a trust or separate fund with respect to this Plan’s
benefits. This Plan does not establish any fiduciary relationship between the
Company and any Participant or other person. To the extent any person holds any
rights by virtue of an Award granted under this Plan, such rights are no greater
than the rights of the Company’s general unsecured creditors. Income recognized
by a Participant pursuant to an Award shall not be included in the determination
of benefits under any employee pension benefit plan (as such term is defined in
Section 3(2) of the Employee Retirement Income Security Act of 1974, as amended)
or group insurance or other benefit plans applicable to the Participant which
are maintained by the Company or any Affiliate, except as may be provided under
the terms of such plans or determined by resolution of the Board.
(f)    Requirements of Law and Securities Exchange. The granting of Awards and
the issuance of Shares in connection with an Award are subject to all applicable
laws, rules and regulations and to such approvals by any governmental agencies
or national securities exchanges as may be required. Notwithstanding any other
provision of this Plan or any Award agreement, the Company has no liability to
deliver any Shares under this Plan or make any payment unless such delivery or
payment would comply with all applicable laws and the applicable requirements of
any securities exchange or similar entity, and unless and until the Participant
has taken all actions required by the Company in connection therewith. The
Company may impose such restrictions on any Shares issued under the Plan as the
Company determines necessary or desirable to comply with all applicable laws,
rules and regulations or the requirements of any national securities exchange.

#PageNum#



--------------------------------------------------------------------------------


(g)    Restrictive Legends; Representations. All Shares delivered (whether in
certificated or book entry form) pursuant to any Award or the exercise thereof
shall bear such legends or be subject to such stop transfer orders as the
Administrator may deem advisable. The Administrator may require each Participant
or other Person who acquires Shares under the Plan by means of an Award to
represent to the Company in writing that such Participant or other Person is
acquiring the Shares without a view to the distribution thereof.
(h)    Governing Law. This Plan, and all agreements under this Plan, will be
construed in accordance with and governed by the laws of the State of Wisconsin,
without reference to any conflict of law principles. Any legal action or
proceeding with respect to this Plan, any Award or any Award agreement, or for
recognition and enforcement of any judgment in respect of this Plan, any Award
or any Award agreement, may only be heard in a “bench” trial, and any party to
such action or proceeding shall agree to waive its right to a jury trial.
(i)    Limitations on Actions. Any legal action or proceeding with respect to
this Plan, any Award or any Award agreement, must be brought within one year
(365 days) after the day the complaining party first knew or should have known
of the events giving rise to the complaint.
(j)    Construction. Wherever any words are used in the singular or plural, they
shall be construed as though they were used in the plural or singular, as the
case may be, in all cases where they would so apply. Titles of sections are for
general information only, and this Plan is not to be construed with reference to
such titles.
(k)    Severability. If any provision of this Plan or any Award agreement or any
Award (a) is or becomes or is deemed to be invalid, illegal or unenforceable in
any jurisdiction, or as to any person or Award, or (b) would disqualify this
Plan, any Award agreement or any Award under any law the Administrator deems
applicable, then such provision should be construed or deemed amended to conform
to applicable laws, or if it cannot be so construed or deemed amended without,
in the determination of the Administrator, materially altering the intent of
this Plan, Award agreement or Award, then such provision should be stricken as
to such jurisdiction, person or Award, and the remainder of this Plan, such
Award agreement and such Award will remain in full force and effect.















#PageNum#

